UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2008 ZEALOUS TRADING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdictionof Incorporation) 0-26383 (Commission FileNumber) 88-0325940 (I.R.S. Employer Identification Number) 1800 Century Park East, Suite 200, Los Angeles, California 90067 (Address of principal executive offices) (zip code) (310) 895-7740 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant On January 18, 2008, Zealous Trading Group, Inc. (the “Company”) notified Marcum and Kliegman, LLP (“Marcum and Kliegman”) that it was terminating Marcum and Kliegman’s services.The decision to change accountants was recommended and approved by the Company’s Board of Directors. During the period from October 23, 2007 through January 18, 2008, (i) there were no disagreements between the Company and Marcum and Kliegman on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Marcum and Kliegman would have caused Marcum and Kliegman to make reference to the matter in its reports on the Company’s financial statements. Marcum and Kliegman did not issue any audit reports on the Company’s financial statements. On January 18, 2008, the Company provided Marcum and Kliegman with a copy of the disclosures it is making in response to Item 4.01 on this Form 8-K, and has requested that Marcum and Kliegman furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements within 10 business days of the filing of this Form 8-K.Such letter is filed herewith as Exhibit 16.1. Item 9.01Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description 16.1 Letter on change in certifying accountant dated January 29, 2008 from Marcum and Kliegman, LLP 2 SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 5, 2008 Zealous Trading Group, Inc. By: /s/Milton C. Ault, III Milton C. Ault, III President and Chief Executive Officer 3
